Case 1:21-cv-00003-HYJ-RSK ECF No.1, PagelD.1 Filed 01/04/21 Page 1of9

UNITED STATES DISTRICT COURT meee oe) a
FOR THE WESTERN DISTRICT OF MICHIGAN CLERK OF COURT

U.S. DISTRICT COURT

Antony O AN e_1Y) Cy) ann a Y33 j WESTERN DISTRICT or MHC EN
Oad on behalf of atl Similac Sdoatked a
Muskegon ( Oi nby Prete a| ~ Nt need 14:21-cv-0003

(Enter above the full names of all plaintiffs, including prisoner number, in this action.) Hala Y. Jarbou - U.S. District Judge

WosKe.gon Conky “Mai L Mich oel J _ Pool; A,
Sas. C Stevens ak ae Services CH, Sm: bh,
Mosk gen Counhy Jae Tamate Accounts

(Enter abave the full name of the defendant or defendants in this action.)

COMPLAINT

I. Previous Lawsuits

CAUTION: The Prison Litigation Reform Act has resulted in substantial changes in the ability of incarcerated
individuals to initiate lawsuits in this and other federal courts without prepayment of the civil action filing fee.
Accurate and complete responses are required concerning your litigation history. Generally, a plaintiff's failure
to accurately and completely answer the questions set forth below will result in denial of the privilege of
proceeding in forma pauperis and require you to pay the entire $400.00 filing fee regardless of whether your
complaint is dismissed.

A. Have you ever filed a lawsuit while incarcerated or detained in any prison or jail facility? Yes No ee

B. If your answer to question A was yes, for each lawsuit you have filed you must answer questions | through 5 below.
Attach additional sheets as necessary to answer questions | through 5 below with regard to each lawsuit.

1. Identify the court in which the lawsuit was filed. If it was a state court, identify the county in which the suit was
filed. If the lawsuit was filed in federal court, identify the district within which the lawsuit was filed.

 

2. Is the action still pending? YesO NoO

 

a. If your answer was no, state precisely how the action was resolved:

 

3. Did you appeal the decision? YesO NoQG
4. Is the appeal still pending? YesO NoO

a. Ifnot pending, what was the decision on appeal?

 

 

al

Was the previous lawsuit based upon the same or similar facts asserted in this lawsuit? YesO NoQO

If so, explain:

 

 

Il. Place of Present Confinement fy} vs ke ag nN ( euaky Ju |

If the place of present confinement is not thé place you were confined when the occurrence that is subject of instant lawsuit
arose, also list the place you were confined:

 
Case 1:21-cv-00003-HYJ-RSK ECF No.1, PagelD.2 Filed 01/04/21 Page 2 of 9
IU. Parties
A. Plaintiff(s)

Place your name in the first blank and your present address in th e second blank. Provide the same information for any additional
plaintiffs. Attach extra sheets as necessary.

Name of Phaintiy_ \rlonio A\ie NCW aan

address “ly Ke ean Couak y. Nail y A¥0 “Vere ace St. ; Muse den WU 49442
B. Defendant(s) 3 C

Complete the information requested below for each defendant in this action, including whether you are suing each defendant in an

official and/or personal capacity. If there are nore than four defendants, provide the same information for each additional defendant.
Attach extra sheets as necessary.

Name of Defendant #1 Moss Zon Coonky Ja

Position or Title Shert £ Ne pockmenl - Naency

Place of Employment Mosliegen a (eonk ¥ \ai v

Address Aco ~ Terthale Sk Masia sea U., Yaya

- . dh ‘
Official and/or personal capacity? Ro Uy © (C, cicl 3 er PyeN<
f

Name of Defendant #2 Nal i ch, a el J ‘ D O Ly N

Position or Title dea ob Shh Le A eC

Place of Employment___TW\slCe gon Counky ~) “

Address Kg T arf ale st. 3 “7 4, Mi: Y9yd

Official and/or personal capacity? ott Ci al 3 Persea “|

Name of Defendant #3 a C_. S \ RVANS

 

 

 

 

Position or Title 0 t Cas r\ Se Cure S
Place of Employment °3 Mos Ce Su4 Coun Ly S Q. [
Address G60 Ticrhle sf, Mole KEM VW 44444

Official and/or personal capacity? © CC, ciel Ga a sonal

 

Name of Defendant #4 MoslGe sen Covaly Tames Bee ouaks ~ Commissar)/
Position or Title amat & Meces rks - - Commss eg /

Place of Employment Wo lCo 9. LN ( Li a \ i Sa. |

Address oo Te rt ace od. Mose oat vi. W444 2.

\
Official and/or personal capacity? © CC Cc, ch 3 Os iSon ¢ }
i

 

Name of Defendant #5 Lt ' S co, Vh

Position or Title Shen ff Vail Command

Place of Employment v\ U 2k Se nv ( OUN \. ¥ “S Ot |

Address AYo “Te (OAC “64. Mo ake Sen oA t Y 4 XY 2.
Official and/or personal capacity? (9D CL; Cj cl > Perse Ans
Case 1:21-cv-00003-HYJ-RSK ECF No.1, PagelD.3 Filed 01/04/21 Page 3 of 9
IV. Statement of Claim

State here the facts of your case. Describe how each defendant is personally involved. Include also the names of other persons
involved, dates and places. Do not give any legal arguments or cite any cases or statutes. If you intend to allege a num ber of
related claims, number and set forth each claim in a separate para graph. Use as much space as you need. Atta ch extra sheets if
necessary.

be Anlenio Mie MU ann dy Pro? Per Protea |
Sekainee WAS bctesled Dnd Acrbianed on
“A dovary gra ,— 2.02 0 iN Ve Much? 40 Coenly
“Joel, Plain CC Coavested Access 7 baer Li bcar/
ly Sending tess anwar / “ZO22 7 Flor usr /
2070 | Meaedch 207d f\ pc | ora. Cloint, aot
was news AMocted Decess bo [yy LC. brar/

(g4al Matec al ly the MuslG coin Earl
th c Sheri fC tUicha el xi, Pool: lin ; ae Sah. es

ST a areal Ploial Ct Ce Cet Cy Cosponse Es an
Sal. f. Sheuins CSee & yh, AS Plant
Pte A dQ Notion i. Yh Wlosky Sen Coon y Couct
Ond Mo Se Covaly Crsceisi le Cl domiine Neate d
hecess To Coscks And [as Lilocecy ot Sg.

eh &). MNoslee cen Count y a Nanie|
a Shoc + Responded by stating Mosk gen
Cyoaly Ceiminel (purl Bed Oro seedile oS ative
ln die AO Moboci) y Ce 2acding Pre-\rai|
Detaine o Antonia A\e. MUtthane s—Necess ‘lb lout s
of Lay t cee y C See ¢¥h, C.). Ba
Mcloher in 2020 Plaiad, £F plod OVme ict

ho Ocohec ee Mosly Soa Counky Judge
Nanette QC. Smedl. y “Prdering Mose San
County lol +5 Aire Plaint: Ck Access “hs
Loo (ibcary See fyb. SD Plaint CC has
been Bharlesdl? Access te las Cilbrery , to Pre pace
Odegodely pleading 5 , deRases Ana i challenge

his charges [Conk Ree . Ploinad: CC C led CQrievanws .

-3- (Last Revised: June 2013)
Case 1:21-cv-00003-HYJ-RSK ECF No.1, PagelD.4 Filed 01/04/21 Page 4 of 9

pe That C4. S17, ¥h Olonie d lant LL
Access te INVAN Evidences, fis Plant HL

became Peo Pe 1” Daethair Case Ei Le
Natt \§-006369 -FH Qad jAtecmed Pland fl

Standby Caran se Hy at le Wora not
Prov: Ax Plarnd, CL Access to said
INV \ cv; dnc e (Rod f= Cay Ww Hho L

Gated letter from Shand by Counse|
Nourmlx « 204 | Zaza. Plainhi PC
Lied pAeretence: an Decnmlea7 2nd, Gree)

DIK Ae hESPonse C See Exh. F.)
Case 1:21-cv-00003-HYJ-RSK ECF No.1, PagelD.5 Filed 01/04/21 Page 5of9

JS of Claim

State here the facts of your case. Describe how each defendant is personally involved. Include also the names of other persons
involved, dates and places. Do not give any legal arguments or cite any cases or statutes. If you intend to allege a num ber of
related claims, number and set forth each claim in a separate para graph. Use as much space as you need. Atta ch extra sheets if

On,

: Plain t. CC LA allem plin x by {| g \ S Com plain}
iat Vas Coack hors Soosht +e obs ain
“AFFIDAVLT OF INDEGENC SY“ fon Mos be a
Caroly Ja,! Tramate Ac counts- Comm: ss or an

 

 

 

tivo OC? 98S/ba5 aetably Movember Zt 2020
Lag Le Lbs ate Ade Dot pecelved g
CoS foe Llavat, giz £eGueste J QA

 

(AEE eA hyo Be su ATHEeEY” an May 2x7
2 Oz 2 +4, at IOS DLV LOWS Ae qe Lain £ fe

Lled Q Qei ty an Ce Qn ya oe ee 224, ZO2O
Gad fp L453 Wale Abu pot fecervwed g

Le son Sx (Sa 2 dr. G>. Plocnd. £2 ts be. AS
chink f “psi properly fléa § Complaints,

Vs
Wi That Aaint Pes Lesal Mal has been
Copected J behirre d \oy 4, M“Nboske Zan County

cl On Seer 4 Bee Q:3.5/ 3h.5 Jn A to LOL,
Ac usd = ZO2S , Avgost Lah 9
Gad Tone zor, Plorrd Sl Lied” acievancs
On August 27" 322 Ond Sho oy Cc eudn&
Qn S¥conmber zn ZoZ2b. (Ge.c. exh. H)

V. Ploins: Ct iS ein a mM pede Lom Access

Whe faiths. cocesuiwe baaal wad). Accessia .~
Lae Libpacy Cadeguobeb)) | Dh d pct paring QO

Le sal Delase, Ord ade gore Le sa re debit Qnrd
Adequate Jeadin ys In Ps aligkom Lr Liliny
Arreances ond Fefues 6 access 46 LAS Lilorary~

 

 

 

 

5 (Last Revised: June 2013)
Case 1:21-cv-00003-HYJ-RSK ECF No.1, PagelD.6 Filed 01/04/21 Page 6 of 9

. Relief

and Laoacive Riel

State briefly and precisely what you want the court to do for you.

En hic ) Lec lator, Vv do daeme ad eons 10 G bitradanads
Sstobl sh QO Ade pigte bicy bad Scho LN SQA GQ
Bede. af Aedanees CBA Va (be bhrery had
OF loaal WM alerel Ade gakly. Cay Bega Lhe
bouts rimysae de a, Richekiss Leg al Laue le pes Z
Aaper fost age, KEL dade ax = Dadegeacy ven
ce guest aad Ani hive Lama ges La Aa Dane
of ty. 000,002,005 9,5. AL 4-3 bad (egal Aide
With hes Claim.

Lafs[ro Zo Ap (- fae

Date ignature of Plaintiff ef

NOTICE TO PLAINTIFF(S)

The failure of a pro se litigant to keep the court apprised of an address change may be considered cause for dismissal.

-4 (Last Revised: June 2013)
Case 1:21-cv-00003-HYJ-RSK ECF No.1, PagelD.7 Filed 01/04/21 Page 7 of 9

Muskegon County Jail
_ 980 Terrace St
Muskegon, MI 49440

Inmate Name: Antonia Ali & MEM ann

 

“Pro Per”
7a )
"3 > “e
gg*
A. i Chi
ee Grand Rapi

 

¥
Gannet Lead NeRndaat.
LEGAC MALL BY LAW!L

 
 

Retail |

|

 

US POSTAGE PAID

Origin: 49444
$7.50 226
s 2565320222-06

 

 

a

PRIORITY MAIL 1-DAY®

 

 

0 Lb 6.50 Oz
1005

EXPECTED DELIVERY DAY: 01/04/21

SHIP

TO:
110 MICHIGAN ST NW
Grand Rapids MI 49503-2300

USPS TRACKING® NUMBER

TI

9505 5124 8362 0366 1819 24

 

 
